OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
The evidence was insufficient to form the basis for a jury award of damages for conscious pain and suffering. Mere conjecture, surmise or speculation is not enough to sustain a claim for damages. There was no direct proof of the cause of the decedent’s death and, more importantly, there was no proof of conscious pain and suffering in connection with *575that death. Moreover, we find the record to be insufficient to support a finding that decedent experienced increased pain while at the hospital as a proximate result of the treatment which he received.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.